Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-15, 17-20 are allowed.
REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitation of the use of: “sending, by the computing system, a request to a web server hosting the web page for the contents of the web page; receiving, by the computing system, a version of the contents of the web page modified to include a script for detecting changes in a document object model (DOM) representing contents of the web page; generating, by the computing system, the DOM representing the contents of the web page; providing, by the computing system, data to the web browser, the data enabling replication of the DOM at the first endpoint device so as to display the contents of the web page in the web browser; detecting, by the computing system responsive to the script, a change in access to the web page via the first endpoint device to a second endpoint device” as stated in claims 1 and 9.  This limitation, in conjunction with other limitation in the independent claims, is not specifically disclosed or remotely suggested in the prior art or record.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451